UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2014 Commission File Number 001-36575 MACROCURE LTD. (Translation of Registrant’s name into English) 25 Hasivim Street Petach Tikva 4959383, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o EXPLANATORY NOTE On November 3, 2014, Macrocure Ltd. issued a press release announcing its financial results as of, and for the quarterly and nine month periods ended, September 30, 2014.A copy of the press release is attached to this Report of Foreign Private Issuer on Form 6-K as Exhibit 99.1. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MACROCURE LTD. Date: November 4, 2014 By: /s/ Shai Lankry Name: Shai Lankry Title: Chief Financial Officer 3 Exhibit Index Exhibit No. Description Press Release issued by Macrocure Ltd. on November 3, 2014, announcing its financial results as of, and for the quarterly and nine month periods ended, September 30, 2014 4
